DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JOHN HARPER,
                               Appellant,

                                   v.

              HOWMEDICA OSTEONICS CORP., ET AL.,
                         Appellees.

                             No. 4D20-2433

                          [October 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Patti E. Henning, Judge; L.T. Case No. CACE14-008074.

  Kenneth D. Cooper, Fort Lauderdale, for appellant.

  Alexis Fields of Kopelowitz Ostrow Ferguson Weiselberg Gilbert, Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.